     Case 1:20-cv-00638-DAD-EPG Document 5 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     STACY PERKINS,                                   CASE NO. 1:20-cv-00638-DAD-EPG
11
                       Plaintiff,                     ORDER OF REFERRAL TO VDRP
12
                                                       (ECF No. 4)
13          v.

14
     WAL-MART ASSOCIATES, INC.,
15
                       Defendant.
16

17

18

19
           Pursuant to the parties’ stipulation, electing to participate in the Court’s Voluntary Dispute
20
     Resolution Program (“VDRP”) (ECF No. 4), IT IS HEREBY ORDERED that:
21

22      1. This action is REFERRED to the VDRP.

23      2. Within fourteen (14) days of this order, the parties shall contact the Court’s VDRP

24         administrator, Sujean Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the
25         process of selecting an appropriate neutral evaluator.
26
        3. The parties shall carefully review and comply with Local Rule 271, which outlines the
27
           specifications and requirements of the VDRP.
28
                                                      1
     Case 1:20-cv-00638-DAD-EPG Document 5 Filed 07/07/20 Page 2 of 2

 1     4. No later than fourteen (14) days after completion of the VDRP session, the parties shall
 2        jointly file their VDRP Completion Report, consistent with Local Rule 271(o).
 3
       5. Any party that objects to this referral to the VDRP shall file its objections within seven (7)
 4
          days of this order. Such objections shall clearly outline why that party believes that the
 5
          action is not appropriate for referral to the VDRP.
 6

 7     6. The initial scheduling conference is vacated, to be reset, if needed, following completion of

 8        the VDRP session.

 9

10
     IT IS SO ORDERED.
11

12     Dated:    July 7, 2020                                /s/
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
